
	
		II
		112th CONGRESS
		1st Session
		S. 205
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to require
		  that oil produced from Federal leases in certain Arctic waters be transported
		  by pipeline to onshore facilities and to provide for the sharing of certain
		  outer Continental Shelf revenues from areas in the Alaska Adjacent
		  Zone.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Alaska Adjacent Zone Safe Oil
			 Transport and Revenue Sharing Act.
		2.FindingsCongress finds that—
			(1)the United States
			 is an Arctic nation with—
				(A)an approximately
			 700-mile border with the Arctic Ocean;
				(B)more than
			 100,000,000 acres of land above the Arctic Circle; and
				(C)an even broader
			 area defined as Arctic by temperature, which includes the Bering Sea and
			 Aleutian Islands;
				(2)the Arctic region
			 of the United States—
				(A)is home to an
			 indigenous population that has subsisted for millennia on the abundance of
			 marine mammals, fish, and wildlife in the Arctic region, many of which are
			 unique to the region;
				(B)is known to the
			 indigenous population as Inuvikput or the place where we live;
			 and
				(C)has produced more
			 than 16,000,000,000 barrels of oil and, according to the United States
			 Geological Survey, may hold an additional 30,000,000,000 barrels of oil and
			 220,000,000,000,000 cubic feet of natural gas, making the region of fundamental
			 importance to the national interest of the United States;
				(3)temperatures in
			 the United States Arctic region have warmed by 3 to 4 degrees Celsius over the
			 past half-century, a rate of increase that is twice the global average;
			(4)the Arctic ice
			 pack is rapidly diminishing and thinning, and the National Oceanic and
			 Atmospheric Administration estimates the Arctic Ocean may be ice-free during
			 summer months in as few as 30 years;
			(5)those changes to
			 the Arctic region are having a significant impact on the indigenous people of
			 the Arctic, the communities and ecosystems of the people, as well as the marine
			 mammals, fish, and wildlife on which the people depend; and
			(6)those changes are
			 opening new portions of the United States Arctic continental shelf to possible
			 development for offshore oil and gas, commercial fishing, marine shipping, and
			 tourism.
			3.Production of
			 oil from certain arctic offshore leasesSection 5 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1334) is amended by adding at the end the
			 following:
			
				(k)Oil
				transportation in arctic watersThe Secretary shall—
					(1)require that oil
				produced from Federal leases in Arctic waters in the Chukchi Sea planning area,
				Beaufort Sea planning area, or Hope Basin planning area be transported by
				pipeline to onshore facilities; and
					(2)provide for, and
				issue appropriate permits for, the transportation of oil from Federal leases in
				Arctic waters in preproduction phases (including exploration) by means other
				than
				pipeline.
					.
		4.Revenue sharing
			 from areas in Alaska Adjacent zoneSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended by adding at the end the
			 following:
			
				(i)Revenue Sharing
				From Areas in Alaska Adjacent Zone
					(1)DefinitionsIn
				this subsection:
						(A)Coastal
				political subdivisionThe term coastal political
				subdivision means a county-equivalent subdivision of the State all or
				part of which—
							(i)lies within the
				coastal zone (as defined in section 304 of the Coastal Zone Management Act of
				1972 (16 U.S.C. 1453)); and
							(ii)the closest
				point of which is not more than 300 statute miles from the geographical center
				of any leased tract.
							(B)DistanceThe
				terms distance means minimum great circle distance.
						(C)Indian
				tribeThe term Indian tribe means an Alaska Native
				entity recognized and eligible to receive services from the Bureau of Indian
				Affairs, the headquarters of which is located within 300 miles of the
				geographical center of a leased tract.
						(D)Leased
				tractThe term leased tract means a tract leased
				under this Act for the purpose of drilling for, developing, and producing oil
				or natural gas resources.
						(E)StateThe
				term State means the State of Alaska.
						(2)Bonus
				bidsSubject to paragraphs (4), (5), and (6), effective beginning
				on the date that is 5 years after the date of enactment of this subsection, the
				State shall, without further appropriation or action, receive 37.5 percent of
				any bonus bid paid for leasing rights for any area in the Alaska Adjacent
				Zone.
					(3)Postleasing
				revenuesSubject to paragraphs (4), (5), and (6), in addition to
				bonus bids under paragraph (1), the State shall receive, from leasing of the
				area, 37.5 percent of—
						(A)any lease rental
				payments;
						(B)any lease royalty
				payments;
						(C)any royalty
				proceeds from a sale of royalties taken in kind by the Secretary; and
						(D)any other
				revenues from a bidding system under section 8.
						(4)Allocation
				among coastal political subdivisions of the State
						(A)In
				generalThe Secretary shall pay 20 percent of any allocable share
				of the State, as determined under paragraphs (2) and (3), directly to coastal
				political subdivisions.
						(B)Allocation
							(i)In
				generalFor each leased tract used to calculate the allocation of
				the State, the Secretary shall pay the coastal political subdivisions within
				300 miles of the geographical center of the leased tract based on the relative
				distance of the coastal political subdivisions from the leased tract in
				accordance with this subparagraph.
							(ii)DistancesFor
				each coastal political subdivision, the Secretary shall determine the distance
				between the point on the coastal political subdivision coastline closest to the
				geographical center of the leased tract and the geographical center of the
				tract.
							(iii)PaymentsThe
				Secretary shall divide and allocate the qualified outer Continental Shelf
				revenues derived from the leased tract among coastal political subdivisions in
				amounts that are inversely proportional to the applicable distances determined
				under clause (ii).
							(5)Allocation
				among Regional Corporations
						(A)In
				generalThe Secretary shall pay 33 percent of any allocable share
				of the State, as determined under this subsection, directly to certain Regional
				Corporations established under section 7(a) of the Alaska Native Claims
				Settlement Act (43 U.S.C. 1606(a)).
						(B)Allocation
							(i)In
				generalFor each leased tract used to calculate the allocation of
				the State, the Secretary shall pay the Regional Corporations, after determining
				those Native villages within the region of the Regional Corporation which are
				within 300 miles of the geographical center of the leased tract based on the
				relative distance of such villages from the leased tract, in accordance with
				this paragraph.
							(ii)DistancesFor
				each such village, the Secretary shall determine the distance between the point
				in the village closest to the geographical center of the leased tract and the
				geographical center of the tract.
							(iii)PaymentsThe
				Secretary shall divide and allocate the qualified outer Continental Shelf
				revenues derived from the leased tract among the qualifying Regional
				Corporations in amounts that are inversely proportional to the distances of all
				of the Native villages within each qualifying region.
							(iv)RevenuesAll
				revenues received by each Regional Corporation shall be—
								(I)treated by the
				Regional Corporation as revenue subject to the distribution requirements of
				section 7(i)(1)(A) of the Alaska Native Claims Settlement Act (43 U.S.C.
				1606(i)(1)(A)); and
								(II)divided annually
				by the Regional Corporation among all 12 Regional Corporations in accordance
				with section 7(i) of that Act.
								(v)Further
				distributionA Regional Corporation receiving revenues under
				clause (iv)(II) shall further distribute 50 percent of the revenues received in
				accordance with section 7(j) of the Alaska Native Claims Settlement Act (43
				U.S.C. 1606(j)).
							(6)Allocation
				among Indian tribes
						(A)In
				generalThe Secretary shall pay 7 percent of any allocable share
				of the State, as determined under this subsection, directly to Indian
				tribes.
						(B)Allocation
							(i)In
				generalFor each leased tract used to calculate the allocation of
				the State, the Secretary shall pay Indian tribes based on the relative distance
				of the headquarters of the Indian tribes from the leased tract, in accordance
				with this subparagraph.
							(ii)DistancesFor
				each Indian tribe, the Secretary shall determine the distance between the
				location of the headquarters of the Indian tribe and the geographical center of
				the tract.
							(iii)PaymentsThe
				Secretary shall divide and allocate the qualified outer Continental Shelf
				revenues derived from the leased tract among the Indian tribes in amounts that
				are inversely proportional to the distances described in clause (ii).
							(7)Conservation
				royaltyAfter making distributions under paragraphs (2) and (3)
				and section 31, the Secretary shall, without further appropriation or action,
				distribute a conservation royalty equal to 6.25 percent of Federal royalty
				revenues derived from an area leased under this subsection from all areas
				leased under this subsection for any year, into the land and water conservation
				fund established under section 2 of the Land
				and Water Conservation Fund Act of 1965 (16 U.S.C.
				460l–5) to provide financial assistance to States under
				section 6 of that Act (16 U.S.C. 460l–8).
					(8)Deficit
				reductionAfter making distributions in accordance with
				paragraphs (2) and (3) and in accordance with section 31, the Secretary shall,
				without further appropriation or action, distribute an amount equal to 6.25
				percent of Federal royalty revenues derived from an area leased under this
				subsection from all areas leased under this subsection for any year, into
				direct Federal deficit
				reduction.
					.
		
